DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments 
Entry of Amendments

Claim(s) 13-14, 18-20 and 22-28 have been amended.

Rejections under 35 USC 112
Previous 112 rejections for Claim(s) 13-31 are now withdrawn as amendments made to claim(s) 13-31 have overcome the previous 112 rejections.

Rejections under 35 USC 102 and 103
Applicant’s amendments filed 05/13/2022 with respect to Claim(s) 13-31 have been fully considered but they are not persuasive. 

Applicant's arguments with respect to Claim(s) 13-31 have been considered but are moot because the arguments do not apply to the reference(s) and/or ground(s) being used in the current rejection.
For further details see the rejections/objections for Claim(s) 13-31 herein.

Claim Objections
Claim(s) 13, 17-19, 22-23 and 29-30 are objected to because of the following informalities:  
Claim(s) 13 recite term(s) “signal propagation time” in lines 4, 12, 16 and “signal propagation time values” in line 7 which lacks consistency.
Claim(s) 13 recite a phrase “as system parameters” in line 11. The Examiner suggests amending the phrase to recite “as the system parameters” to restore antecedent clarity.
Claim(s) 22 recite term(s) “signal propagation time” in lines 4, 12, 16 and “signal propagation time values” in line 7 which lacks consistency.
Claim(s) 22 recite a phrase “as system parameters” in line 10. The Examiner suggests amending the phrase to recite “as the system parameters” to restore antecedent clarity.
Claim(s) 17-19, 23 and 29-30 recite a term “the central monitoring unit”. The Examiner suggests amending the term to recite “the central monitor” to restore antecedent clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 13-31 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 20130013247; hereinafter Sato) in view of Cirit et al. (US 9587992). 
Regarding claim 13, Sato teaches in figure(s) 1-8 a method for predictive maintenance of an electronic device which is implemented as an integrated circuit (clm. 1 - A semiconductor device for detecting degradation which occurs in a semiconductor integrated circuit having a detection target circuit portion where a test is executed), the electronic device having, at at least one position, a plurality of sensors via which present values of system parameters and of a signal propagation time at the at least one position are determined during operation (measurement unit 9 in fig. 1; claim 1: "a measurement unit that measures a temperature and a voltage of where the detection target circuit portion is;"), the method comprising: 
interrogating, by a central monitor (control 3/device 1 in fig. 1; clm. 1 - A semiconductor device for detecting degradation which occurs in a semiconductor integrated circuit) mounted in the electronic device (circuit under test 2; fig. 1), the system parameter values (T, V @9 in fig. 1; clm. 1 - temperature T and the voltage V measured by the measurement unit) and signal propagation time values (@33 delay degradation D or @31 Frequency F in fig. 1; para. 100 - "test patterns for observing delay degradation amount"; fig. 3) presently detected by the sensors (units 9, 31, 33) at the at least one position (@2; clm. 1 - where the detection target circuit portion is;"); 

    PNG
    media_image1.png
    677
    517
    media_image1.png
    Greyscale

Determining, by the central monitor, temperature and voltage at the at least one position of the electronic device as system parameters (T, V @9 in fig. 1; clm. 1 - temperature T and the voltage V measured by the measurement unit; T0, V0 in step ST102 in fig. 3) and determining, by the central monitor, an applicable limit value for the signal propagation time (delay degradation threshold in step ST112 in fig. 3) at the at least one position based on the presently determined system parameter values; 
sending an indication (para. 113 - judgment of warning and judgment of error; log information in fig. 4 for operator of the device) to a superordinate level (@1 or to board/system in ST010 in figs. 1-2; para. 119 - test are transmitted from the test control unit 7 to the whole control unit 5. And the log writing unit 27 writes the transmitted F.sub.MAX at T.sub.c and V.sub.c of the present test in log), if an applicable limit value is exceeded (calculate delay degradation amount - threshold in step ST112 in fig. 3) by the presently detected value of the signal propagation time at the at least one position (para. 113 - in step ST103 or ST113 in FIG. 3 … two threshold values for judgment may be adopted, one for the judgment of warning and the other for judgment of error).
<p2nam_1> does not teach explicitly system parameter values and signal propagation time values presently detected by each sensor of the plurality of sensors at the at least one position;
However, Cirit teaches in figure(s) 1-6 system parameter values (col. 3 lines 1-5 :- sensors detect temperature and/or voltage information and send the information to the voltage-temperature (VT) core 101 as current levels; col. 7-8 :- integrated circuit to quickly reach T0 for quick measurement… measured value of electrical characteristics (e.g., voltage, current, and/or delay) is denoted as Q0; 102, 401, 501 in figs. 1,4-5) and signal propagation time values (col. 7 lines 31-36 :- temperature reading can be determined by using the line equation and value(s) associated with electrical characteristics (e.g., voltage, current, delay, and/or others; clm. 6 - determines the temperature value using reading of one or more delay electrical characteristics comprising a differential signal from a first delay core and a second delay core receiving a common feedback voltage; col. 5 line 60 - Temp=Tc+Gain*{Delay2−Delay1}; col. 6 line 1 - Voltage=1V+Gain*{Delay2−Delay1}) presently detected by each sensor of the plurality of sensors (sensors 102-108 @ diff. positions) at the at least one position;
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of <p2nam_1> by having system parameter values and signal propagation time values presently detected by each sensor of the plurality of sensors at the at least one position as taught by Cirit in order to provide combined voltage, temperature and delay time sensing for convenience as evidenced by "determining temperatures of an integrated circuit using an one-point calibration technique, where temperature is determined by a single temperature measurement and calculation using known electrical characteristics of the integrated circuit." (abstract).

Regarding claim 14, Sato teaches in figure(s) 1-8 the method as claimed in claim 13, wherein the sensors mounted in the electronic device at the at least one position are combined in at least one monitoring element (units 45 & 47 combined within unit 9; fig. 1).

Regarding claim 15, Sato teaches in figure(s) 1-8 the method as claimed in claim 13, wherein determination of the applicable limit value for the signal propagation time at the at least one position is performed such that the applicable limit value is below a critical value for the signal propagation time at the at least one position (para. 124 -  control unit 3 may be realized as a microcomputer or an FPGA (Field Programmable Gate Array.) Particularly, when the circuit under test 2 includes a storing unit 11, the initial F.sub.MAX (before degradation) may be obtained by executing the first test at the manufacturing test of the step ST008, not at the board/system test in the step ST010 in the flow of FIG. 2, to store the F.sub.MAX in the storing unit 11; abs. - decision unit that judges whether the test is executed within an allowable test timing in the detection target circuit portion at each test operation frequency and decides a maximum test operation frequency and calculation unit that converts a maximum test operation frequency into that at a standard temperature and voltage and calculates a degradation amount).

Regarding claim 16, Sato teaches in figure(s) 1-8 the method as claimed in claim 14, wherein determination of the applicable limit value for the signal propagation time at the at least one position is performed such that the applicable limit value is below a critical value for the signal propagation time at the at least one position (para. 102 - for delay faults, a single test can detect the delay of only the longest path which is rate-limiting).

Regarding claim 17, Sato teaches in figure(s) 1-8 the method as claimed in claim 13, wherein during operation the system parameter values and signal propagation time values presently determined by the sensors at the at least one position are interrogated by the central monitor continuously (para. 14 - judging the operation performance of semiconductor integrated circuits with more accuracy even when test environment varies) or during predefined periodic self-test phases (para. 3 - Built-In Self-Test (BIST) is proposed as a testing method).

Regarding claim 18, Sato teaches in figure(s) 1-8 the method as claimed in claim 14, wherein during operation the system parameter values and signal propagation time values presently determined by the sensors at the at least one position are interrogated by the central monitor continuously (para. 14 - judging the operation performance of semiconductor integrated circuits with more accuracy even when test environment varies) or during predefined periodic self-test phases (para. 3 - Built-In Self-Test (BIST) is proposed as a testing method).

Regarding claim 19, Sato teaches in figure(s) 1-8 the method as claimed in claim 15, wherein during operation the system parameter values and signal propagation time values presently determined by the sensors at the at least one position are interrogated by the central monitor continuously (para. 14 - judging the operation performance of semiconductor integrated circuits with more accuracy even when test environment varies) or during predefined periodic self-test phases (para. 3 - Built-In Self-Test (BIST) is proposed as a testing method).

Regarding claim 20, Sato teaches in figure(s) 1-8 the method as claimed in claim 13, wherein sensors  minimize power dissipation (para. 85 - keep the RO 59 from degradation while the monitor block circuits 21.sub.1 and 21.sub.2 are not used, by adding a power cut circuit 63 which disconnects power while not in use to each of the monitor block circuit 21.sub.1 and 21.sub.2.) and determine the system parameters and the signal propagation time at the at least one position.

Regarding claim 21, Sato teaches in figure(s) 1-8 the method as claimed in claim 13, wherein the integrated circuit comprises one of an application-specific integrated circuit (ASIC) and a field programmable gate array (FPGA) (para. 124 - control unit 3 may be realized as a microcomputer or an FPGA Field Programmable Gate Array).

Regarding claim 22, Sato teaches in figure(s) 1-8 a system for performing predictive maintenance (clm. 1 - A semiconductor device for detecting degradation which occurs in a semiconductor integrated circuit having a detection target circuit portion where a test is executed) of an electronic device implemented as an integrated circuit (circuit under test 2; fig. 1), the system comprising: 
A plurality of sensors (measurement unit 9, units 31, 33 in fig. 1; claim 1: "a measurement unit that measures a temperature and a voltage of where the detection target circuit portion is;"), for determining present values of system parameters (T, V @9 in fig. 1; clm. 1 - temperature T and the voltage V measured by the measurement unit) and a signal propagation time (@33 delay degradation D or @31 Frequency F in fig. 1; para. 100 - "test patterns for observing delay degradation amount"; fig. 3) at at least one position of the electronic device (@2; clm. 1 - where the detection target circuit portion is;"); 
a central monitor (control 3/device 1 in fig. 1; clm. 1 - A semiconductor device for detecting degradation which occurs in a semiconductor integrated circuit) which is interrogates the system parameter values (T,V) and signal propagation time (D,F) values presently determined by the plurality of sensors at the at least one position of the electronic device (para. 97 – “judging degradation when the design operation margin decreased to the threshold limit due to delay degradation, as expressed the following equation (7)"), temperature and voltage at the at least one position of the electronic device being determined as system parameters (T0, V0 in step ST102 in fig. 3), which determines an applicable limit value for the signal propagation time (delay degradation threshold in step ST112 in fig. 3) at the at least one position based on the presently determined system parameter values, and which compares the applicable limit value with the presently determined value of the signal propagation time at the at least one position (calculate delay degradation amount - threshold in step ST112 in fig. 3).
<p2nam_1> does not teach explicitly each sensor of the plurality of sensors determining present values of system parameter and signal propagation time at at least one position of the electronic device.
However, Cirit teaches in figure(s) 1-6 each sensor of the plurality of sensors (sensors 102-108 @ diff. positions) determining present values of system parameter (col. 3 lines 1-5 :- sensors detect temperature and/or voltage information and send the information to the voltage-temperature (VT) core 101 as current levels; col. 7-8 :- integrated circuit to quickly reach T0 for quick measurement… measured value of electrical characteristics (e.g., voltage, current, and/or delay) is denoted as Q0; 102, 401, 501 in figs. 1,4-5) and signal propagation time (col. 7 lines 31-36 :- temperature reading can be determined by using the line equation and value(s) associated with electrical characteristics (e.g., voltage, current, delay, and/or others; clm. 6 - determines the temperature value using reading of one or more delay electrical characteristics comprising a differential signal from a first delay core and a second delay core receiving a common feedback voltage; col. 5 line 60 - Temp=Tc+Gain*{Delay2−Delay1}; col. 6 line 1 - Voltage=1V+Gain*{Delay2−Delay1}) at at least one position (sensors 102-108 @ diff. positions) of the electronic device;
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of <p2nam_1> by having each sensor of the plurality of sensors determining present values of system parameter and signal propagation time at at least one position of the electronic device as taught by Cirit in order to provide combined voltage, temperature and delay time sensing for convenience as evidenced by "determining temperatures of an integrated circuit using an one-point calibration technique, where temperature is determined by a single temperature measurement and calculation using known electrical characteristics of the integrated circuit." (abstract).

Regarding claim 23, Sato teaches in figure(s) 1-8 the system as claimed in claim 22, wherein the central monitor is further configured to send indications to a superordinate level (@1 or board/system in ST010 in figs. 1-2; para. 119 - test are transmitted from the test control unit 7 to the whole control unit 5. And the log writing unit 27 writes the transmitted F.sub.MAX at T.sub.c and V.sub.c of the present test in log) if the applicable limit value is exceeded (calculate delay degradation amount - threshold in step ST112 in fig. 3) by the presently determined value of the signal propagation time at the at least one position (para. 113 - in step ST103 or ST113 in FIG. 3 … two threshold values for judgment may be adopted, one for the judgment of warning and the other for judgment of error).

Regarding claim 24, Sato teaches in figure(s) 1-8 the system as claimed in claim 22, further comprising: at least one monitoring element in which the sensors mounted in the electronic device at the at least one position are combined (units 45 & 47 combined within unit 9; fig. 1).

Regarding claim 25, Sato teaches in figure(s) 1-8 the system as claimed in claim 23, further comprising: at least one monitoring element in which the sensors mounted in the electronic device at the at least one position are combined (units 45 & 47 combined within unit 9; fig. 1).

Regarding claim 26, Sato teaches in figure(s) 1-8 the system as claimed in claim 22, wherein at least one sensor for determining current temperature values (para. 125 - thermal sensor) and one sensor for determining current voltage values (para. 125 - voltage sensor) are utilized to determine present values of system parameters at the at least one position of the electronic device.

Regarding claim 27, Sato teaches in figure(s) 1-8 the system as claimed in claim 23, wherein at least one sensor for determining current temperature values (para. 125 - thermal sensor) and one sensor for determining current voltage values (para. 125 - voltage sensor) are utilized to determine present values of system parameters at the at least one position of the electronic device.

Regarding claim 28, Sato teaches in figure(s) 1-8 the system as claimed in claim 24, wherein at least one sensor for determining current temperature values (para. 125 - thermal sensor) and one sensor for determining current voltage values (para. 125 - voltage sensor) are utilized to determine present values of system parameters at the at least one position of the electronic device.

Regarding claim 29, Sato teaches in figure(s) 1-8 the system as claimed in claim 22, wherein the central monitor is implemented as a discrete unit (control 3/device 1).

Regarding claim 30, Sato teaches in figure(s) 1-8 the system as claimed in claim 22, wherein the central monitor is incorporated in a system unit (semiconductor device 1 or  board/system ST010; figs. 1-2).

Regarding claim 31, Sato teaches in figure(s) 1-8 the system as claimed in claim 22, wherein the integrated circuit comprises one of an application-specific integrated circuit (ASIC) and a field programmable gate array (FPGA) (para. 124 - control unit 3 may be realized as a microcomputer or an FPGA Field Programmable Gate Array).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/Primary Examiner, Art Unit 2868